Case 1:20-cr-00183-RJJ ECF No. 159, PageID.859 Filed 02/05/21 Page 1 of 1

                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


UNITED STATES OF AMERICA,

         Plaintiff,                             Case No. 1:20−cr−183

   v.                                           Hon. Robert J. Jonker

ADAM DEAN FOX,
DANIEL JOSEPH HARRIS,

         Defendants.
                                         /



                            NOTICE OF HEARING


TAKE NOTICE that a hearing on the following motion(s) has been rescheduled
as set forth below:


Motion(s):             Motion to Withdraw as Attorney (ECF No. 155)
                       February 11, 2021 03:00 PM
Date/Time:             (previously set for February 10, 2021 at 11:00 AM)
Magistrate Judge:      Sally J. Berens
Place/Location:        650 Federal Building, Grand Rapids, MI




                                             SALLY J. BERENS
                                             U.S. Magistrate Judge

Dated: February 5, 2021            By:        /s/ Jenny Norton
                                             Courtroom Deputy
